56 F.3d 69NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
William A. YOUNGERMAN, Appellant,v.UNITED STATES of America, Appellee.
No. 94-2299EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 12, 1995.Filed:  May 17, 1995.

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
William A. Youngerman appeals the district court's denial of his 28 U.S.C. Sec. 2255 motion.  Although many of Youngerman's claims are procedurally barred from review because he failed to raise them on direct appeal, see Boyer v. United States, 988 F.2d 56, 57 (8th Cir. 1993) (per curiam), the district court considered each of Youngerman's claims on the merits.  Having carefully reviewed the record, we conclude the district court correctly denied Youngerman's claims.  See Rogers v. United States, 1 F.3d 697, 699 (8th Cir. 1993) (per curiam).


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.